Start, C. J.
(dissenting).
I dissent. I am' of the opinion that the district court has no jurisdiction in this case. Reduced to its lowest terms, the claim of the respondents is that the district court had jurisdiction because the stock was sold for a sum materially less than its value, that there was no necessity for the sale, which was made to deprive them of the control of the bank, and that they have no adequate remedy, except by this action. This conclusion by no means follows from the premises. Probate courts of this state have original and exclu*11sive jurisdiction over the estates of deceased persons and persons under guardianship. While they have no general equity powers, yet as respects the subjects committed by the.constitution to their exclusive jurisdiction they have the plenary powers, legal and equitable, that, any court has. Therefore the exercise of such jurisdiction cannot be interfered with by an injunction from the district court. O’Brien v. Larson, 71 Minn. 371, 74 N. W. 148.
It is true that the jurisdiction of the probate court does not extend to the determination of controversies betw'een the' personal representative of the decedent and a third person as to-property claimed by him under the decedent, or an heir, or to an action to recover real or personal property from such third person, or to collect a debt alleged to be due from him to the estate. There are also other exceptions, but none of them is here relevant. It is also true that in exceptional cases courts of equity may exercise jurisdiction where the probate court, without such aid, is manifestly unable to afford an adequate remedy for an alleged wrong to the estate, or heirs, or creditors. Is this such a case? It seems'to me that it is not, but an attempt to usurp a jurisdiction belonging exclusively to the probate court, which, if sustained, will be far-reaching in its effect, and open wide the door for the interference of the district court with the probate court in the exercise of its jurisdiction,
case. The executor had a right to sell the stock, if he did so in good
The probate court has full power to deal adequately with this faith and for a fair price. If he fraudulently sold the stock for an inadequate price, the probate court can surcharge his account with the loss. There is no allegation that either he or his surety is insolvent. Hence the alleged jurisdiction of the district court must rest solely upon the further claim that the stock was sold unnecessarily, for the fraudulent purpose of depriving the respondents of the ultimate control of the bank, in case the stock should be assigned to them in the ordinary course of the administration of the estate. If such be the case, the respondents have a plain and adequate remedy, by applying to the probate court to direct the executor to bring an action in the district court to obtain a return of the stock to the executor, or to permit them to bring and prosecute such action in *12the name of the executor. Such action could be promptly brought; for it is to be presumed that the probate court would,.if-a proper showing was- made, grant the relief asked for, and, if necessary, remove the executor.'. The respondents, as heirs, have not an absolute right to have the bank stock belonging to- the estate retained by the executor and assigned to them on a distribution of the. residue of the estate by the probate court. Whether such a course shall- be taken depends upon the necessities of the estate and the direction of the probate court in the exercise of a fair discretion. The ignoring bf the probate court in this case necessarily deprives it of control of ■the executor as- to the bank stock, including that still in' his hands,- and'-of jurisdiction to determine whether the stock shall' be sold if the necessities of the administration require it, or retained and eventually assigned to the respondents. " ■